As to the complaint made of our conclusions of fact, it may not be amiss to add, though it would seem to be quite apparent from the opinion already filed, that the verdict of the jury (with the undisputed facts) necessitated these conclusions, in the absence of errors assigned to the action of the trial court in refusing to set aside the verdict and grant a new trial.
From the findings of the jury, then, that Clark was the real owner of the property while the title stood in the name of Wilkin, and that appellant had knowledge, both actual and constructive, of that fact when he accepted his deed from Wilkin, followed unavoidably the conclusions of *Page 47 
fact now complained of, including the statement that both parties claimed under Clark as the common source of title. We did not mean to hold that appellant pleaded or otherwise admitted a claim under Clark, for, on the contrary, his contention was that no title, legal or equitable, had ever been in Clark.
As to our conclusions of law, counsel wholly misconstrue them in so far as they state the grounds upon which we are constrained to accept the verdict as conclusive on the facts. It has become a well established rule of practice in this State that to have a verdict set aside on appeal for want of evidence to support it, a motion for new trial must first be made in the trial court, in which must be distinctly specified the ground of complaint, and if this motion is overruled, not only must error be assigned on appeal to this action, but also upon the very ground specified in the motion for new trial. Of the many assignments of error quoted in appellant's brief, not one is pointed out in the motion for rehearing that complains of the court's action in overruling the motion for a new trial. Our attention is called to the fact, which did not escape us on the original hearing, that a motion for new trial was made and overruled in the trial court, but as no error has been assigned to its being overruled, that action of the court is to be treated here as having been acquiesced in, since errors not assigned are waived.
We did not, then, mean to hold or intimate, as appellant's counsel seem to think, that the motion for a judgment in his favor on, or notwithstanding, the verdict operated a forfeiture of his right to claim a new trial. Besides, the assignment made in the motion for new trial, as quoted in this motion for rehearing, would be too general, if offered as an assignment in this court. Indeed, it would strain the record to treat it as a part of the motion for new trial.
Upon the further question of practice, affecting alone the defense of limitation, we think the case already cited is conclusive, that of Gay v. Railway, 86 Tex. 609, in which Chief Justice Stayton, near the end of the opinion, collated the previous decisions as establishing the rule that unless a defendant who both pleads and proves limitation requests the trial court to submit such defense to the jury, the omission is not available on appeal, though the plea be sustained by the undisputed evidence. The late amendment of the statute affecting special verdicts is not at all at variance with this ruling, but in line with it. On account of these views, we did not undertake to decide, as we did not feel warranted in so doing, the limitation question on its merits.
Counsel for appellant now raise for the first time the objection that appellee, if not precluded by limitation, was still not entitled to recover upon the first branch of his title, which depended upon a judgment lien, because the record fails to show the issuance of an execution within a year after the rendition of the judgment under which the lien was claimed, citing Evans v. Frizby, 84 Tex. 341, which goes far to sustain the contention that it was incumbent on appellee to show such issuance of execution. There is this difference, however, between the two cases. *Page 48 
In that case, when the abstract of the judgment went to record, the year next following the rendition of the judgment had already elapsed, while in this it had not. That is, in the case cited, the proof failed to show that the lien had ever existed, while in the case at bar the proof showed it once to have existed, but failed to show whether or not it had been subsequently lost.
But it may be argued that appellee consequently failed to show its continued existence up to the date of the sale. Article 3289 of the Revised Statutes declares when and upon what the lien shall take effect, and the succeeding article declares that it shall continue for ten years unless the plaintiff shall fail to have execution issued within twelve months from the rendition of the judgment, "in which case said lien shall cease to exist." Whether, after the plaintiff has affirmatively shown the existence of the lien in the first instance, he must go further and show its continued existence until merged in his title, or whether that will be presumed, in the absence of proof by the defendant to the contrary, is the question.
Unless it is too late now to raise this question, as contended by appellee, we are rather inclined to the opinion that this ground of the motion for rehearing is well taken. If the verdict had included this issue, appellant would not be entitled to complain for the first time in this court of such omission in the proof. But as the special verdict did not find facts showing the existence of the judgment lien, we are compelled to go to the record for such facts, in order to find a basis for the judgment, in so far as it rests on that branch of appellee's title. True, the amended special verdict statute above referred to provides that, "upon appeal, or writ of error, an issue not submitted and not requested by a party to the cause shall be deemed as found by the court, in such manner as to support the judgment," but with this important qualification added: "Provided there be evidence to sustain such a finding."
We are not required, then, by this statute as amended either to make a finding ourselves or to ascribe to the trial court a finding without evidence, and certain it is that before the statute was amended we could not have done so, for a special verdict was then fatally defective if it failed to find every fact necessary to support the judgment. Such defect was then treated as error apparent on the face of the record, and being of that character, might be called to the attention of the court for the first time on appeal or be noticed by the court as fundamental, though not called to its attention. We do not understand the amendment to have changed this rule, except in cases where every fact essential to support the judgment may be found in the record, though not included in the special verdict. We have concluded, therefore, to examine the assignments of error not considered on the original hearing, affecting the second branch of appellee's title, the validity of which depended upon whether, assuming that Clark was the real owner of the property, as conclusively found by the jury, the conveyance to Armstrong was fraudulent and void. *Page 49 
The case made by the special verdict (which is set out in full in appellant's printed argument attached to his motion for rehearing), when read in the light of or supplemented by the undisputed facts, was about as follows: Clark was entirely insolvent, owing various large debts, which he was unable to pay, all of which was well known to Armstrong when he bargained with Clark for the property and when he accepted the deed from Wilkin and paid the purchase price, which was about the full value of the property, and consisted in large part of money and negotiable promissory notes. Armstrong did not by the terms of the trade or otherwise undertake to have the money and negotiable notes delivered by him to Wilkin for Clark applied to the payment of Clark's debts, but left this to the discretion of Clark, who immediately converted the notes into money and thereafter used the cash received when the deed was delivered, as well as the proceeds of the notes, mainly in paying and compromising his debts, the rest (the proof failing to show how much) being used by him to live upon. He paid some of his debts in full and compromised some for (much) less than face value, and this he intended to do at the time of the sale.
It will be noted that the issue was not distinctly submitted to the jury as one of fact whether Clark intended to defraud his creditors in the sale to Armstrong, nor whether Armstrong had notice of that intention, the issue of fraud being determined by the court from the facts above stated and substantially found by the jury, of which action appellant in various forms complains. The question then is, did the case so made have such a necessary tendency to hinder, delay, and defraud creditors as to warrant the court in declaring the conveyance to Armstrong void under the statute of frauds?
Tested by the enunciations of our Supreme Court in Seligson v. Brown, 61 Tex. 180; Elser v. Graber, 69 Tex. 225
[69 Tex. 225], and that line of cases, we must hold that it did. For a discussion of the question we refer to the opinions in those cases. We consequently find no merit in the remaining assignments of error, and though appellee may not have been entitled to an affirmance of the judgment upon the first branch of his title, he was upon the second.
The motion for rehearing will therefore be overruled.
Overruled.
Writ of error refused. *Page 50